DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-12 are pending. Claims 3, 5, 6, 11 and 12 are withdrawn. Claims 7 and 9 are amended to remove the “wound biofilm sample” limitation from the method. Claims 7-10 were amended to agree. Therefore, Claims 1, 2, 4 and 7-10 are presented for examination.

Election/Restrictions
Applicant elected Group I (method for treating impaired skin wound) and 
1. Products: Applicant elects products containing Veliparib; 
2. Skin wounds: Applicant elects "an ulcer;" 
3. Patient population: Applicant elects that the patient does not have comorbidities and does not take another drug other than Veliparib; 
94. Applicant elects that the patient has not undergone any other prior treatment and does not obtain any other treatment; 
5. Applicant elects the step of measuring the proliferation of primary fibroblast cells (claim 7); 
6. Steps: Applicant elects step i), (claim 7), and step iiia), (claim 9); 
7. Form of administration: Applicant elects "local administration"; 
8. The glucocorticoid: Applicant elects dexamethasone; 
9. Protein growth factor: Applicant elects PDGF; 
10. Marker species: Applicant respectfully contends that the election is not necessary, as only the step of measuring the proliferation of primary fibroblast cells was elected in #5 above. Notwithstanding, should an election be necessary, Applicant elects: 
a) CXCL10 as M1 marker and CCL18 as M2 marker in claim alternative iiib) of claim 9; and b) CD197 as M1 surface cell marker and M1 marker RNA; and CD209 and M2 cell surface marker and M2 RNA marker in claim alternatives iiic) and iiid) of claim 9
11. Value of proliferation species: Applicant elects the value of proliferation of primary fibroblast cells; 
12. Control value species: Applicant elects the control value of proliferation of primary fibroblast cells established in the absence of compounds of claim 7 (i)(2) and/or (ii)(2), e.g., Veliparib was elected in #1 above; and if Applicant is required to elect a single compound of (2), Applicant elects the compounds of claim 7(i)(2)(iii) and/or 7(ii)(2)(iii) (i.e., in the absence of Veliparib or a pharmaceutically acceptable salt thereof); and 
13. Cytokine species: Applicant elects IL-lbeta
in the reply filed on 1/12/2021. 

Priority
This application is the U.S. national phase application, pursuant to 35 U.S.C. §371, of PCT International Application Ser. No.: PCT/EP2018/060435, filed April 24, 2018, designating the United States and published in English, which claims the benefit of European Patent Application No. 17000743.9, filed April 28, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Maintained
A.	Claims 1, 2, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (IDS 11/15/2019) in view of El-Hamoly et al. (Mol Med. 2014; 20(1): 363–371) and Thorsell et al. (J. Med Chem. 2017 February 23; 60(4): 1262–1271. doi:10.1021/acs.jmedchem.6b00990.)


Prior art
Zhou teaches delayed healing in ischemic and diabetic wounds is caused by PARP hyperactivity, and PARP inhibition significantly enhanced ischemic and diabetic wound healing by promoting angiogenesis. See abstract.  PARP inhibition with PJ34 enhanced wound gap closure and healing. See Fig. 3.

While Zhou teaches that PARP inhibition with PARP inhibitor significantly enhanced delayed healing in ischemic and diabetic wounds, i.e., impaired skin wound healing, Zhou does not expressly teach veliparib.

However, veliparib is a known selective inhibitor of PARP1 and PARP2 and inhibition of PARP is known to aid enhance healing. 

In this regard, El-Hamoly teaches that PARylation by PARP-1 delays wound healing and that wounds heal faster if PARylation is inhibited or PARP-1 gene is knocked out. See abstract.  Thorsell teaches structural basis for potency and promiscuity in PARP and tankyrase inhibitors. See title. Thorsell teaches veliparib (ABT-888) is a selective inhibitor of PARP1 and PARP2. Thorsell provides a benchmark for interpretation of the cellular effects of ten widely used PARP and tankyrase inhibitors. Thorsell further provides relevant effective concentrations for experimental design to achieve either selective inhibition of PARP1 and PARP2 using veliparib, or broad inhibition of PARP enzymes using PJ34 or Rucaparib. See Figure 2 and Figure 3A. One important finding of Thorsell’s inhibitor profiling analysis is the superior selectivity of veliparib (Figure 2 and Figure 3A) and niraparib (Figure 2 and Figure 3B) toward PARP1 and -2. With IC50 values >100-fold lower than those for other family members, veliparib is the only PARP1 and -2 inhibitor that meets chemical probe criteria. Because both veliparib and niraparib have been shown to be cell-active, this implies these compounds generate meaningful biological data pertaining to the functions of PARP1 and -2 activities. See p. 4, 2nd par.

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Zhou teaches that PARP inhibition significantly enhanced delayed healing in ischemic and diabetic wounds, while El-Hamoly teaches more specifically that PARP-1 delays wound healing and inhibition of PARP-1 enhances wound healing. Thus, one of ordinary skill in the art would have found it obvious to administer an inhibitor a PARP inhibitor, particularly a PARP-1 inhibitor, in order to treat impaired wound healing. The artisan would have understood from the teachings of Zhou and El-Hamoly that the PARP inhibitor would inhibit the actions of PARP, in particular PARP-1, that lead to delayed wound healing. Thereby, aiding the healing of the wound. The artisan would have sought to use veliparib as the PARP inhibitor because it is a selective PARP inhibitor of PARP-1 and PARP-2 that have been shown to be cell-active.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 


Regarding Claim 4, wherein the subject suffers from diabetes and/or has at least one diabetic ulcer, Zhou teaches subjects having diabetes and ischemic wounds are treated with PARP inhibitor. See as outlined above.

Regarding Claim 10, Zhou teaches local administration.

Response to arguments and declaration filed 7/22/2022
Applicant argues that the mouse models used in Zhou and El-Halmoly are not reflective of chronic human wounds. This is not persuasive because Zhou and El-Halmoly both concern chronic wounds including diabetic wounds and the mouse models used in the assays were for analyzing chronic wound healing. See Zhou, abstract; see also El-Halmoly, p. 364 each column; p. 367, right column.
Applicant argues that the invention is based on the unexpected finding that veliparib exhibited an enhanced fibroblast proliferation-enhancing effect and fibroblast derived matrix formation-enhancing effect. Thus, Applicant argues that the obviousness rejection would be overcome.  Applicant points to effects of different PARP inhibitors on fibroblast proliferation in the presence of wound exudate from patient #78 and patient #43. For example, Applicant alleges that Figs. 8 and 9 show that veliparib demonstrate enhancement of fibroblast proliferation. The data of these figures are presented here:

    PNG
    media_image1.png
    453
    909
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    583
    799
    media_image2.png
    Greyscale
.
These charts fail to demonstrate any a clear pattern establishing that the results are unexpected. One cannot reasonably conclude from this data that veliparib produced an unexpected result. These charts appear to simply show varying effects on fibroblast proliferation that does not set veliparib apart from the group of PARP inhibitors. Applicant has not demonstrated how this data translates to actual enhanced treatment of wound healing in a patient, especially given Applicant’s statements in the paragraph bridging pages 8 and 9 that, in a patient, there are several complicating factors that are involved in chronic wound healing including underlying disease, comorbidities, medications, bacterial and fungal infection, and nutritional status. Indeed, it was already known that growth inhibitory effect of wound exudate was variable among donors. See Phillips et al. (“Effect of chronic wound fluid on fibroblasts.” Journal of Wound Care VOL. 7, NO. 10 | Published Online: 12 Dec 2016. https://doi.org/10.12968/jowc.1998.7.10.527.) Phillips examined how the microenvironment created by fluid in chronic wounds influences the growth of dermal fibroblasts. The results indicate that chronic wound fluid dramatically inhibited the growth of newborn dermal fibroblasts. This growth inhibitory effect was variable among donors, reversible and heat-sensitive. See Phillips; abstract.
Applicant also states that veliparib does not affect fibroblast proliferation in the absent of exudate but promotes fibroblast proliferation in the presence of exudate. However, there is no evidence establishing that this is an unexpected result. In fact, one would not necessarily consider it to be surprising that veliparib did not enhance fibroblast proliferation in the absence of exudate as compared to in the presence of exudate because it is the presence of exudate the negatively affects the proliferation of fibroblast in the first place, not the absence of exudate. Thus, it is not surprising that veliparib rescued the fibroblast from the negative effects of exudate.
Applicant attached Exhibit B to the response which is alleged to show that there is a difference between veliparib effects on fibroblast proliferation in the presence of exudate collected from one subject and the exudate collected from 2 others. This is not persuasive because it was known that the growth inhibitory effect caused by exudates is variable among donors. See Phillips (above). Thus, showing that veliparib had some variability in 3 patients is not persuasive to overcome the rejection based on secondary consideration. 



New rejection necessitated by amendment
B.	Claims 1, 2, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (IDS 11/15/2019) in view of El-Hamoly et al. (Mol Med. 2014; 20(1): 363–371) and Thorsell et al. (J. Med Chem. 2017 February 23; 60(4): 1262–1271; doi:10.1021/acs.jmedchem.6b00990) as applied to Claims 1, 2, 4 and 10 and Mendez et al. (Journal of Vascular Surgery Volume 30, Issue 4, October 1999, Pages 734-743). 

Claimed invention
Claims 7-9 are drawn to steps to perform in order to identify the subject as responsive to treatment with of Veliparib. The steps include measuring proliferation of fibroblasts or keratinocytes in the presence of 1) a wound exudate and 2) Veliparib. Claim 8 mentions that the patient is identified as responsive to treatment in the case where proliferation of fibroblasts is at least 20% above a control value such as fibroblast proliferation.

Prior art
Zhou, El-Hamoly and Thorsell suggest treating impaired wound healing by administering veliparib. Their combination does not expressly teach measuring the proliferation of fibroblast or keratinocytes in the presence of wound exudate to identify responsiveness of the subject.

However, Mendez reviews in vitro studies evaluating the effects of venous ulcer wound fluid (VUWF) (i.e., exudate) on wound-healing cells (e.g., fibroblast, keratinocytes). See title; see also p. 735, left column; see also p. 740. Mendez provides an understanding of how the exudate impact wound-healing cells. The wound-healing cells are exposed to exudate and their proliferation is measured and reported. See Fig. 1; see also p. 736. Exudate was found to be detrimental to fibroblast proliferation and induced severe fibroblast dysfunction and senescence. See p. 741, right column.

While Zhou, El-Hamoly and Thorsell suggest treating wounds by administering PARP inhibitors such as veliparib, Mendez provides an understanding of how venous ulcer wound fluid (VUWF), i.e., wound exudate, impact wound-healing cells such as fibroblast and keratinocytes. Mendez discloses assays where fibroblasts are combined with exudate and their proliferation and senescence are measured and analyzed. One of ordinary skill in the art would have found it obvious to test the PARP inhibitors in the mixture of exudate and wound-healing cells in order to determine the effect the inhibitors have on enhancing the viability and proliferation of cells known to help in healing the wounds. The artisan, through scientific reasoning, would have reasonably determined that it would be important to know whether an agent for wound treatment such as a PARP inhibitor had a detrimental or enhancing effect on the wound-healing cells in order to ensure that the inhibitor is not harming these natural agents that are integral to wound healing. The artisan would have further understood that a high percentage increase in proliferation of the wound-healing cells would lean toward a patient being more responsive to treatment.

Response to arguments 
Applicant’s arguments that the claims 7 and 9 now recite the limitation requiring the presence of wound exudate are moot because the Mendez reference was added to address this limitation.


Double Patenting
Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-15 and 18-21 of copending Application No. 16,607,648 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each reference is drawn to treatment of impaired wound healing by administering Veliparib, Talazoparib, Olaparib (AZD-2281), Rucaparib, or AZD-2461. See especially reference Claim 10
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
Applicant’s comments regarding the provisional rejection are acknowledged. However, the rejection is deemed to still be proper and is, therefore, maintained. 

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
his
review is divided into three sections, investigations
exploring the eﬀects of bioﬁlms on (1) the epidermis
and its main cell type, the keratinocyte, (2) the der-
mis and its main cell type, the ﬁbroblast, and (3)
the skin structure as a whole using skin substitute-
like Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629